DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 12/09/2021 to the Office Action mailed on 08/09/2021 is acknowledged.
Claim Status
Claims 1, 3-8, 12, 16, 19-21, 23-25, 28, and 32-34 are pending. 
Claims  9-11, 13-15, 17, 18, 22, 26, 27, 29-31, and 35-38 were previously canceled and claim 2 is 
canceled.
Claims 1, 12, 21 and 24 are currently amended.
Claims 1, 3-8, 12, 16, 19-21, 23-25, 28, and 32-34 have been examined.
Claims 1, 3-8, 12, 16, 19-21, 23-25, 28, and 32-34 are rejected.

Priority
	Priority to 371 PCT/US2017/050032 filed on 09/05/2017, which claims priority to application 62/383713 filed on 09/06/2016.

Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
	The rejection of claims 12 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Withdrawn and Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



This rejection is reiterated from previous Office Action. 
Claim(s) 21, 24, 25, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Lacharriere et al. (US Patent 6048855, Published 04/11/2000).
The claims are directed to a method of treating acute pain comprising applying a composition comprising a TRPV1 antagonist. 
De Lacharriere et al. teach a pain control gel for pain associated with Shingles comprising capsazepine, antioxidant, lidocaine hydrochloride (analgesic), and not aromatic alcohol (column 8, Example 6). The treatment process of the invention can be implemented in particular by applying the hygiene or cosmetic compositions as defined above according to the usual technique for the use of these compositions; For example: gels or creams on the skin (column 6, lines 36-43). It is well known to 
Response to Applicant’s Arguments
The rejection of claims 1, 3, 7, 8, 12, 16, 33 and 34 under 35 U.S.C. 102(a)(1) as being anticipated by Palmer et al. (US Patent Application Publication 2008/0153845 A1, Published 06/26/2008) is withdrawn in view of the amendments to the claims.
With regard to the rejection of claims 21, 24, 25, and 28 under 35 U.S.C. 102(a)(1) as being anticipated by De Lacharriere et al. (US Patent 6048855, Published 04/11/2000):
Applicant argues that De Lacharriere et al. does not teach or suggest treating pain associated with tissue injury or wound. Applicant’s argument has been fully considered but found not to be persuasive. De Lacharriere et al. expressly teach a preferred gel composition which comprises a TRPV1 antagonist that is applied to the skin for the treatment pain. De Lacharriere et al. teach that this pain is associated with Shingles. Shingles is a viral infection that causes a painful rash. An infection that causes a rash on the skin an individual is a tissue injury of the skin. Applicant’s definition of tissue injury is not a 

Withdrawn, Maintained and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

This rejection is reiterated from previous Office Action and modified in the view of the amendments the claims. 
Claims 1, 3, 4, 6-8, 12, 19-21, 23-25, 28, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Lacharriere et al. (US Patent 6048855, Published 04/11/200) in view of LHD (French Patent Publication 2794725, Published 12/15/2000) as evidenced by Denda et al. (US Patent 2007/0098665 A1, Published 05/03/2007).
The claims are directed to a gel composition comprising a transient receptor potential vanilloid (TRPV1) antagonist and a second active agent such as lidocaine and an applicator for topical application such as a topical spreading applicator. The claims are further directed to the method of treating acute pain comprising applying the composition between 0-3 hours of tissue injury.
The teachings of De Lacharriere et al. are discussed above.
	De Lacharriere et al. does not teach that the gel composition is applied by an applicator.
	LHD teaches in certain fields such as cosmetics, dermatology or pharmacy, care products are frequently formulated in the form of gels or ointments and are then packaged in tubes or jars with wide mouths. The use of these creams or gels results in their application to the parts to be treated which can be done for example with the fingers; In some cases, however, the application of the product in gel form will have to be done precisely; For example, gel compositions for the treatment of canker sores must be applied with precision; Spatulas are then used, at the end of which a small quantity of gel is deposited, to apply it exactly on the surface to be treated; The present invention relates to an assembly constituting a package, obtained from a single blank, which simultaneously provides the user with the 
	Denda et al. teach capsazepine is a TRPV1 antagonist (paragraph 0011).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the container and spatula (topical spreading applicator) of LHD to apply the gel composition of De Lacharriere et al. to the injured tissue associated with shingles and have a reasonable expectation of success. One would have been motivated to do so in order to more precisely apply the gel to the injured tissue and avoid using ones fingers to touch the gel. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply the composition of De Lacharriere et al. within 0-3 hours of the occurrence of the tissue injury and have a reasonable expectation of success. One would have been motivated to do through routine optimization of the method of treatment. 
	Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over De Lacharriere et al. (US Patent 6048855, Published 04/11/200) in view of LHD (French Patent Publication 2794725, Published 12/15/2000) as evidenced by Denda et al. (US Patent 2007/0098665 A1, Published 05/03/2007) the rejection is moot since the claim is  canceled.



Applicant argues that De Lacharriere et al. is directed to the application of its composition to intact skin whereas the instant invention is directed to application to broken skin. Applicant’s argument has been fully considered but found not to be persuasive. With regard to claims 1, 3, 4, 6-8, 12, 19, 20, and 33, these are directed to product claims. Applicant’s arguments are directed to the intended use of the product. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The instant claims are not structurally distinguishable from the suggested prior art product. That is the composition by itself is anticipated by the prior art. The applicator/delivery device by itself is anticipated by the prior art. The prior art itself provides the motivation to use the applicator/delivery device with the composition. Therefore, the prior art suggests the limitations of the structural product which is the composition and the applicator/delivery device. The product as suggested is capable of use for the purpose disclosed in the instant claims. With regard to claims 21, 23-25, 28, and 32, these are directed to method of treatment. Applicant argument with regard to “broken” skin, this limitation is directed to a feature not in the claims. It is noted that the features upon which applicant relies (i.e., broken skin) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the definition of “tissue injury or wound” as defined in the instant specification is not limited to tissue injury or wounds 
Applicant also argues that Gibson et al. found that topical application of a TRPV1 antagonist for treating itch was not effective. Applicant’s arguments are directed to the intended use of the product. The Examiner reiterated the previous argument of intended use with regard to claims 1, 3, 4, 6-8, 12, 19, 20, and 33. With regard to claims 21, 23-25, 28, and 32, De Lacharriere et al. expressly teaches treating pain associated with Shingles. Therefore, one ordinary skill in the art does in fact have an expectation of success in treating pain associated with tissue injury or wound of the skin. When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Therefore, De Lacharriere et al. disclosure of treating pain associated with Shingles presumed to be enabled. Applicant has not provided evidence that would rebut the presumption. 
Applicant finally argues that LHD does not cure the above alleged deficiencies. Applicant’s arguments are directed to the intended use of the product. The Examiner has not relied on LHD to cure any of the alleged deficiencies of De Lacharriere et al. For the reasons given above Applicant’s arguments are not persuasive.
Therefore, the rejection is maintained.

This rejection is reiterated from previous Office Action and modified in the view of the amendments the claims. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Lacharriere et al. (US Patent 6048855, Published 04/11/200) in view of LHD (French Patent Publication 2794725, Published 12/15/2000) as evidenced by Denda et al. (US Patent 2007/0098665 A1, Published 05/03/2007) as s 1, 3, 4, 6-8, 12, 19-21, 23-25, 28, 32 and 33 above, and further in view of Moran et al. (US Patent Application Publication 2007/0219222 A1, Published 09/20/2007).
The claims are further directed to the composition comprising a transient receptor potential ankyrin (TRPA1) antagonist.
The teachings of De Lacharriere et al., LHD, and Denda et al. are discussed above.
De Lacharriere et al. does not teach a composition comprising a TRPA1 antagonist. 
Moran et al. teach TRPA1 antagonist can be used to treatment acute pain and/or shingles (paragraph 0032). The composition can be applied topically (paragraph 0035).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a TRPA1 antagonist to the gel composition of De Lacharriere et al. and have a reasonable expectation of success. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). In the instant case TRPA1 antagonist and the composition of De Lacharriere et al. are taught for the treatment of acute pain and/or shingles. Therefore, it is prima facie obvious to combine the two and arrive at third composition for the same purpose of treating acute pain and/or shingles. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

Response to Applicant’s Arguments
Applicant argues that the teachings of Moran et al. do not cure the deficiencies of De Lacharriere et al., LHD, and Denda et al. and are further directed to application of such compositions to intact skin. Claim 5 is directed a product. Applicant’s arguments are directed to the intended use of the product. A recitation of the intended use of the claimed invention must result in a structural difference 

This is a new ground of rejection necessitated by the amendments to the claims.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Lacharriere et al. (US Patent 6048855, Published 04/11/200) in view of LHD (French Patent Publication 2794725, Published 12/15/2000) as evidenced by Denda et al. (US Patent 2007/0098665 A1, Published 05/03/2007), Moran et al. (US Patent Application Publication 2007/0219222 A1, Published 09/20/2007) as applied to claims 1, 3-8, 12, 19-21, 23-25, 28, 32 and 33 above, and further in view of Chin et al. (US Patent Application Publication 2013/0072575 A1, Published 03/21/2013).
The claims are further directed to the composition being in or on the applicator.
The teachings of De Lacharriere et al., LHD, Moran et al. and Denda et al. are discussed above.
De Lacharriere et al. does not teach the composition being in or on the applicator.
Chin et al. teach a method of treating pain (title) comprising applying a composition can be in the form of spray for delivery of the composition from an aerosol can to be directly spraying the analgesic composition onto the skin  in the region of the pain (paragraphs 0013-0016). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the aerosol spray of Chin et al. with the composition of De Lacharriere et al. and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617